Filed pursuant to Rule 433 Dated May 20, 2008 Relating to Pricing Supplement No. 677 dated May 20, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series G Euro Fixed Rate Senior Bearer Notes Due 2011 (Reopening) Euro Fixed Rate Senior Bearer Notes Due 2018 Euro Fixed Rate Senior Bearer Notes Due 2011 (Reopening) Issuer: Morgan Stanley Principal Amount: €500,000,000.The notes offered hereby constitute a further issuance of, and will be consolidated with, the €1,000,000,000 aggregate principal amount of Euro Fixed Rate Senior Bearer Notes Due 2011 issued by us on April 15, 2008.The notes offered hereby initially will be issued in temporary global bearer form and designated by the temporary ISIN and temporary common code noted below.After an initial period required for tax certification, which we expect to be completed on or prior to July 6, 2008, we expect the notes offered hereby to be exchanged for notes in permanent global bearer form and to trade interchangeably with the previously issued Euro Fixed Rate Senior Bearer Notes Due 2011 under the permanent ISIN and permanent common code noted below assigned to the previously issued notes.Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be €1,500,000,000. Maturity Date: April 15, 2011 Trade Date: May 20, 2008 Original Issue Date (Settlement): May 28, 2008 Interest Accrual Date: April 15, 2008 Issue Price (Price to Public): 100.523%, plus accrued interest Agents’ Commission: 0.15% of the principal amount All-in Price: 100.373%, plus accrued interest Net Proceeds to Issuer: €501,865,000, plus accrued interest Interest Rate: 6.50% per annum Interest Payment Period: Annual Interest Payment Dates: Each April 15, commencing April 15, 2009 Day Count Convention: Actual/Actual (ISDA) Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London Temporary ISIN: XS0366097029 Permanent ISIN: XS0358344942 Temporary Common Code: 036609702 Permanent Common Code: 035834494 Form: Bearer; New Global Note form (intended to be Eurosystem eligible) Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement Euro Fixed Rate Senior Bearer Notes Due 2018 Issuer: Morgan Stanley Principal Amount: €750,000,000 Maturity Date: December 28, 2018 Trade Date: May 20, 2008 Original Issue Date (Settlement): May 28, 2008 Interest Accrual Date: May 28, 2008 Issue Price (Price to Public): 99.259% Agents’ Commission: 0.45% All-in Price: 98.809% Net Proceeds to Issuer: €741,067,500 Interest Rate: 6.50% per annum Interest Payment Period: Annual Interest Payment Dates: Each December 28, commencing December 28, 2009 Day Count Convention: Actual/Actual (ISDA) Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London ISIN: XS0366102555 Common Code: 036610255 Form: Bearer; New Global Note form (intended to be Eurosystem eligible) Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 4, 2008 Prospectus
